DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine et al. (US 2017/0101494) alone or in view of Demirors et al. (US 2017/0066859) for the same rationale as set forth in the previous Nonfinal Office Action filed April 4, 2022.

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.
Applicants’ showing of lower percentage incorporations of α-octene in ethylene and α-octene copolymerization in the presence of inventive catalysts comprising Procatalyst 1-4 listed in Tables 1-2 as compared to comparative catalysts comprising Procatalysts C1 and C2 are noted.  However, such a showing is not commensurate to the scope of the metal-ligand complex of Formula (I) of the instant claims.  For example, in Formula (I), Z is not limited to only O, R17 and R12 are not limited to only F, and substituted 
    PNG
    media_image1.png
    72
    186
    media_image1.png
    Greyscale
 is not limited to the following two only:

    PNG
    media_image2.png
    128
    215
    media_image2.png
    Greyscale
  and       
    PNG
    media_image3.png
    141
    254
    media_image3.png
    Greyscale
.
Apparently, Procatalyst 1-4 do not represent the whole scope of complexes encompassed by Formula (I).
Applicants further argue, “Fontaine teaches metal—ligand procatalysts having Zr (as opposed to the Hf) as the metal—center in combination with a branching L group”.  Applicants are reminded that the broad scope of metal-ligand complex of Formula (I) of the instant claims include those limitations as well.
	Due to the lack of showing criticality and unexpected results over the cited prior art, the rejections of the record are still deemed proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763